Citation Nr: 1822279	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served in the National Guard for 28 years between February 1956 and January 1986, with a period of active duty from July 24, 1967, to August 2, 1967, and additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, remand is necessary for further development prior to adjudication of the Veteran's claim.

The Veteran asserts that his current bilateral hearing loss disability is related to years of noise exposure incurred while serving for 28 years in the National Guard, including his period of active duty and various periods of ACDUTRA. While a VA examiner opined in March 2015 that the Veteran's hearing loss was not related to his approximately 10 day period of active duty from July 1976 to August 1976 related to rioting in Detroit, the examiner failed to consider the Veteran's cumulative noise exposure during his National Guard service.  Thus, the March 2015 opinion is inadequate.

In this regard, the Veteran's records show that in addition to his short period of active duty in 1967, he also had 15 days of annual training each year starting in 1956, as well as additional periods of ACDUTRA. In fact, service personnel records show that the Veteran served more than the annual 15 days of training many years, including 80 days of ACDUTRA in 1964, 65 days of ACDUTRA in 1966, 40 days of ACDUTRA in 1971, and 57 days of ACUDTRA in 1972.  Those records further show that the Veteran attended training at Infantry and Artillery and Missile schools and was assigned to artillery and engineering battalions.   For the reporting period from November 1967 to January 1968, it was noted that his principal duty was that of assistant commanding officer of a battalion "armed with 8" Howitzers."  He also earned expert marksmanship and other weapons badges, and was involved in shooting competitions.  Indeed, in October 1974, it was noted that "his love is weapons," that his interest was "weapons marksmanship training," and that his instructor ability in that area was particularly good.  Importantly, he was noted to have high frequency hearing loss as early as April 1978, at just over 40 years of age, and the record shows that his civilian occupation to be in sales or administrative in nature. 

Given that the March 2015 VA opinion did not consider the Veteran's entire history of service-related noise exposure, including most if not all of the evidence detailed above, the opinion is inadequate.  As the Board must ensure that a VA examination and opinion are adequate, an addendum opinion must be obtained.

The Board also notes that relevant private medical records may be outstanding.  In this regard, an April 2012 private audiological report indicates that audiological evaluation was requested by Dr. K and that "[c]omplete case history information was obtained at his office."  As the Veteran's audiological history is relevant to this appeal, those records documenting the Veteran's history of hearing loss are pertinent and should be requested on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private medical providers who have treated him for his hearing loss, to include Dr. Kendell.  After securing any necessary releases, the AOJ should request any relevant records.
 Additionally, obtain updated VA treatment records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, send the claims file to a VA audiologist to provide an opinion on the Veteran's hearing loss claim.  If an additional examination is deemed necessary to respond to the question presented, one should be scheduled.  After reviewing the claims file, the audiologist should respond to the following:

Is it at least as likely as not that the Veteran's hearing loss was incurred in or is otherwise related the Veteran's active duty or ACDUTRA service, to include as a result of in-service noise exposure therein?

The examiner is specifically requested to consider the (a) Veteran's competent lay evidence regarding hearing loss; (b) the Veteran's history of 28 years of National Guard service involving active duty in July and August 1967 and numerous periods of ACDUTRA beyond the 15 days of annual training; (c) the nature of the Veteran's civilian occupation, including work in sales and administration; (d) the notation of high frequency hearing loss documented during periodic examination in April 1978; (e) the finding of a bilateral hearing defect on periodic examination following audiograms in October 1982 and March 1983; and (f) the Veteran's history of noise exposure in service, including noise from duties with artillery and engineering battalions, and from weapons fire as a result of weapons qualification, weapons training, and shooting competitions.

The rationale for any opinions expressed should be set forth.  If the audiologist cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

